        Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 1 of 22



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

COUNTRY BREEZE VENTURES, LLC,             *

       Plaintiff,                         *

vs.                                       *
                                                CASE NO. 4:18-CV-172 (CDL)
JORDAN OUTDOOR ENTERPRISES, LTD., *

       Defendant.                         *


                                    O R D E R

       Country Breeze Ventures, LLC (“Country Breeze”) obtained an

exclusive license to certain intellectual property owned by Jordan

Outdoor Enterprises, Ltd. (“Realtree”) for use on the packaging of

its Realtree-branded energy drinks.             Country Breeze claims that

Realtree breached the exclusivity provision of this license when

it    entered   a    licensing   agreement    with   the    Coca-Cola    Company

authorizing     Coca-Cola      to   use   Realtree   intellectual       property

covered    by       the   Country   Breeze-Realtree        exclusive    license.

Regrettably, the exclusivity provisions of the Country Breeze-

Realtree License are ambiguous, and a genuine factual dispute

exists as to the parties’ contractual intent. Accordingly, neither

party is entitled to summary judgment on the breach of contract

claims.    However, no genuine dispute exists on Country Breeze’s

fraudulent inducement claim, and Realtree’s motion for summary

judgment is granted as to that claim.
      Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 2 of 22



                       SUMMARY JUDGMENT STANDARD

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R. Civ.

P. 56(a).    In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,   drawing   all   justifiable    inferences      in   the   opposing

party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.     Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.     Id.

                            FACTUAL BACKGROUND

     Realtree is a designer of camouflage patterns.                   Realtree

licenses    its    intellectual   property       rights,    including        its

trademarks and camouflage patterns, to businesses in exchange for

license    fees.    Realtree   entered    such   an   agreement       with   J&M

Concepts, LLC (“J&M”).      The License Agreement was executed on June

15, 2011 and became effective January 1, 2013.                  It states, in

relevant part:

     1. J&M “is in the business of manufacturing the Licensed
        Products set forth on Schedule ‘A’”—“Team Realtree
        Camouflage Beverages.”    Truong Decl. Ex. 1, License
        Agreement 1 & Schedule A (Jan. 1, 2013), ECF No. 28-4 at
        2, 15.



                                    2
 Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 3 of 22



2. J&M “desires to obtain a license for a limited term for
   the camouflage design(s) identified as Licensed Designs
   and Copyrights set forth on Schedule ‘1,’ for the purpose
   of having said Licensed Products listed on Schedule ‘A’
   decorated with the Licensed Design(s) set forth on Schedule
   ‘1.’” Id. at 1, ECF No. 28-4 at 2.

3. “Licensed Design” is defined as “the design(s) identified
   by and marketed under the Trademark(s) set forth on
   Schedule ‘1.’” Id. § 1.1.

4. “Copyright” is defined as “Copyright Registration(s) set
   forth on Schedule ‘1.’” Id. § 1.2.

5. “Trademark” is defined as “U.S. Trademark(s) set forth on
   Schedule ‘1.’” Id. § 1.3.

6. “Licensed Property” is defined as “the Copyright(s) and
   Trademark(s)” of Realtree. Id. § 1.5.

7. Realtree grants J&M “a License to use the Licensed Property
   and Copyright(s) in connection with the Licensed Products.”
   Id. § 2.1.

8. J&M “shall not assign . . . its rights under this
   Agreement, the use of the Licensed property to third
   parties, except upon obtaining the prior written consent
   of” Realtree. Id. § 2.2, ECF No. 28-4 at 3; accord id.
   § 26.1, ECF No. 28-4 at 11 (stating that the Agreement
   “shall be assignable by [J&M] only with the prior written
   consent of [Realtree]”).

9. J&M “has an exclusive on beverages for the term of this
   Agreement. Exclusive Beverages are defined as: Carbonated
   and Non-Carbonated Soft Drinks, Energy Drinks, Energy
   Shots, Tea’s [sic], Enhanced Water, Flavored Water, Liquid
   Juices, and Liquid Coffee’s [sic].       The term of the
   exclusive commences on the Effective Date (January 1, 2013)
   and will end on December 31, 2022.” Id. Schedule A, ECF
   No. 28-4 at 15.

10. “The terms of this exclusive allows [sic] for all of
  Licensor’s Marketing Agreements (Permission Agreements)
  and existing Licensee’s [sic] prior to June 1, 2009 who
  currently manufactures [sic] products that are the same as
  the products identified as exclusive in this agreement to
  have   their    products    and   distribution    channels
  grandfathered in.” Id.


                               3
      Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 4 of 22



     11. Schedule 1 includes twelve trademarks, two filed
       trademark applications, ten copyrights, and twenty-eight
       licensed designs. Id. Schedule 1, ECF No. 28-4 at 13.

     12. “This writing constitutes the entire Agreement between
       the parties hereto relating to the subject matter of this
       Agreement, including Schedule ‘1’ and Schedule ‘A,’ and no
       term or provision of this Agreement shall be varied or
       modified by any prior or subsequent statement, conduct, or
       act of either of the parties except that any amendment to
       this Agreement must be in writing, specifically refer to
       this Agreement, and be executed by both parties in the same
       manner as this instrument.” Id. § 30.1, ECF No. 28-4 at
       12.

     During the negotiation process, before the License Agreement

was executed, J&M asked Realtree for “a definition of ‘exclusive.’”

Truong Decl. Ex. 13, Emails between S. Bray & J. Thompson 2 (May

10 & 20, 2011), ECF No. 26-6 at 3.                   Realtree responded that J&M’s

“exclusive has already been defined directly under the heading

‘Exclusive Terms.’” Id. at 3, ECF No. 26-6 at 4.                          Realtree also

modified   the    “Exclusive      Terms”        as    follows:      “Licensee     has   an

exclusive to use the Team Realtree® logo on beverages for the term

of this agreement.     Exclusive Beverages are defined as Carbonated

and Non-Carbonated Soft Drinks, Energy Drinks, Energy Shots, Tea’s

[sic], Enhanced Water, Flavored Water, Liquid Juices, and Liquid

Coffee’s   [sic].”         Id.   at   19,       ECF    No.   26-6    at    20   (addition

underlined, stricken words strikethrough/italics).                         J&M also told

Realtree that it “would like assurance that there will not be

competitive      [Jordan     Outdoor    Energy]          licensed         beverages     (eg

Realtree Energy, Realtree OUtfitters Energy, etc.).”                            Id. at 3,




                                            4
         Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 5 of 22



ECF No. 26-6 at 4.           Realtree responded, “We have revised our

exclusive language authorizing you for an exclusive on beverages.

However, exclusive beverages are defined as Carbonated and Non-

Carbonated Soft Drinks, Energy Drinks, Energy Shots, Tea’s [sic],

Enhanced Water, Flavored Water, Liquid Juices, and Liquid Coffee’s

[sic].     Therefore, you will have the exclusive on these specific

beverages only; with the exception of those companies which have

been grandfathered in.”         Id.   A week later, Realtree sent J&M a

letter stating that during the term of the License Agreement, “any

requests     received   by   Licensor   from   current   or   potential   new

Licensees or Authorized Manufacturers to add new products or

branded logos in the beverages* category specific to Licensor’s

branded logos including but not limited to TEAM REALTREE® will be

denied, excluding those requests received for use of Licensor’s

camouflage patterns and camouflage pattern logos to be used on

packaging and/or containers.”           Def.’s Mot. for Summ. J. Ex. C,

Letter from N. Sweet to S. Bray (May 27, 2011), ECF No. 32-5.             The

letter does not explain which licensed property is a “branded logo”

and which is a “camouflage pattern logo.”            J&M’s chief financial

officer signed an acceptance of terms stating that J&M agreed to

the term.      Id.   But no language memorializing the term was added

to the License Agreement.

     In 2014, Realtree and J&M amended the License Agreement by

executing an addendum that became effective October 1, 2014.              The


                                        5
       Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 6 of 22



addendum updates Schedule A to describe the licensed products as

“Team Realtree or Realtree w/ Antler Camouflage Beverages” and

“Team Realtree or Realtree w/ Antler Camouflage Wine.”                  Truong

Decl. Ex. 2, Addendum Schedule A, ECF No. 26 at 3. It also contains

an   updated   Schedule   1,    which       includes   thirteen    trademarks,

thirteen copyrights, and twenty licensed designs.                 Id. Addendum

Schedule 1, ECF No. 26 at 5.            Under the License Agreement, J&M

manufactured, marketed, and sold Team Realtree® and Realtree®

branded energy drinks from January 1, 2013 to September 25, 2015.

      In January 2015, Realtree entered a permission agreement with

the Coca-Cola Company, granting Coca-Cola a license to use certain

intellectual    properties     in    connection   with   the   packaging   and

marketing of Coca-Cola’s Mello Yello carbonated soft drink. Truong

Decl. Ex. 7, 2015 Permission Agreement (Jan. 1, 2015), ECF No. 26-

2.   Those intellectual properties included two trademarks, three

copyrights, and four licensed designs, all of which are listed on

Schedule 1 of the Realtree-J&M License Agreement.              Id. Attach. A,

ECF No. 26-2 at 6.     Realtree informed J&M representatives of its

interest in licensing certain intellectual properties to Coca-

Cola, but a J&M representative testified that she was not informed

of the Realtree-Mello Yello campaign until after it began and that

J&M did not consent to it.          Kvamme Dep. 282:15-23, ECF No. 26-4 at

353-54.




                                        6
       Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 7 of 22



      In mid-2015, J&M began exploring the sale of its Realtree

branded energy drink business to Country Breeze, which is led by

Kimberly and James Willman.         J&M informed Country Breeze that it

sold 259,849 cases of its beverages in 2013, 370,479 cases in 2014,

and 141,533 cases between January and May 2015.           See Pl.’s Resp.

to Def.’s Mot. for Summ. J. Ex. D, Realtree Brand Overview 25, ECF

No. 43-6 at 28.   Based on the data J&M presented to Country Breeze,

sales of J&M’s Realtree energy drinks were lower in each month of

2015 compared to the same month in 2014.         Id.

      J&M did not inform Country Breeze of the Realtree-Mello Yello

campaign.   Representatives from Country Breeze, J&M, and Realtree

met on September 10, 2015 to discuss the proposed sale of J&M’s

Realtree branded energy drink business to Country Breeze.               During

the   meeting,    the   exclusive    license   issue   came    up   because

“exclusivity of the license” was the “biggest selling point” and

Country Breeze’s “biggest concern” on buying the energy drink

business from J&M.      K. Willman Sept. 26, 2017 Dep. 87:8-14, ECF

No. 29-6.    James Willman testified that he “stood up in front of

all of them” at the meeting “and said that’s the reason why we are

buying this company, because nobody else could be the camouflage

– Realtree camouflage drink in the cooler door.            Neither one of

them said nothing.”     J. Willman Dep. 303:15-22, ECF No. 43-4.

      After the September 10 meeting, J&M asked for Realtree’s

written consent to the assignment.          Truong Decl. Ex. 5, Letter


                                      7
        Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 8 of 22



from    M.   Kvamme   to   Realtree   (Sept.   11,   2015),   ECF   No.   28-8.

Realtree’s      senior     vice    president   of    licensing      signed   an

acknowledgment which stated, “The undersigned hereby consents to

the assignment of the Agreement to which such undersigned is a

party in connection with the” sale of J&M’s assets to Country

Breeze.      Id.1     On September 25, 2015, Country Breeze and J&M

executed an asset purchase agreement for J&M’s Realtree energy

drink     business,    and   J&M    assigned   the   Realtree-J&M      License

Agreement to Country Breeze. Country Breeze began selling products

pursuant to the License Agreement, and it was subject to the terms

of the License Agreement, including the licensee’s obligation to

make royalty payments and submit certain reports to Realtree.




1 Realtree argues that its consent to the assignment was a unilateral
mistake and that its representative believed that a new contract between
Realtree and Country Breeze would need to be executed and the old
contract between Realtree and J&M would need to be terminated.          A
unilateral mistake may render a contract voidable only if, at the time
of the contract, one party made a mistake as to a basic assumption on
which he made the contract, the mistake has a material effect on the
agreement, and the other party knew of the mistake or his fault caused
it. First Baptist Church of Moultrie v. Barber Contracting Co., 377
S.E.2d 717, 719 (Ga. Ct. App. 1989).      “In some circumstances, equity
will rescind a contract based on upon a unilateral mistake, but not where
the party claiming mistake, by exercising reasonable diligence, could
have discovered the truth.”    Jenkins v. Sallie Mae, Inc., 649 S.E.2d
802, 805–06 (Ga. Ct. App. 2007) (footnotes omitted).      Here, Realtree
does not explain how the requirements for unilateral mistake are met or
why it could not have discovered what its representative was consenting
to by exercising reasonable diligence. Instead, Realtree seems to argue
that its representative mistakenly executed the consent to the assignment
when he should have taken steps to ensure that Country Breeze executed
a new copy of the License Agreement so Realtree would have accurate
records of who held a license to its intellectual property. This is not
the type of mistake that would render the consent voidable.


                                       8
         Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 9 of 22



      Country     Breeze     projected    that   350,000    cases      of   Realtree

energy drink products would be sold in 2016 and that there would

be a 2.5% increase in sales each year until 2022.                Pl.’s Resp. to

Def.’s Mot. for Summ. J. Ex. F, Pro Forma, ECF No. 43-8.                    That did

not happen.      The Realtree-Mello Yello campaign began in the fall

of   2015,    with   Realtree’s     camouflage        patterns   and    camouflage

pattern logos appearing on Mello Yello bottles and cans.                      It is

undisputed that all of the trademarks, copyrights, and licensed

designs that were licensed to Coca-Cola for the Mello Yello

campaign as part of the 2015 permission agreement are also listed

on Schedule 1 of the October 1, 2014 addendum to the Realtree-J&M

License Agreement.         The Willmans believe that the Realtree-Mello

Yello campaign led to declining sales of the Realtree energy drink

products     instead    of    increased       sales   as   Country     Breeze   had

projected.

      Realtree asserts that sales of Realtree energy drink products

declined before J&M sold the business to Country Breeze.                     Before

Country Breeze purchased the energy drink business from J&M, sales

of J&M’s Realtree energy drinks were lower in each month of 2015

compared to the same month in 2014.              Realtree Brand Overview 25,

ECF No. 43-6 at 28.          Realtree also pointed to evidence that other

issues, like missing and damaged products, caused a decline in

sales.     But Country Breeze pointed to evidence that sales of its

product dropped so dramatically after the Realtree-Mello Yello


                                          9
     Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 10 of 22



campaign    began     that   approximately       half    of   Country   Breeze’s

distributors terminated their relationships with Country Breeze

due to “lack of sales.”         K. Willman Aug. 31, 2017 Dep. 63:7-13,

ECF No. 28-12 at 75-76; accord J. Willman Dep. 95:22-97:3.                     The

lower sales, in turn, meant that Country Breeze had to ship the

product in partial pallets, which resulted in damaged product.                  J.

Willman Dep. 192:6-194:20 (explaining how the damaged product “was

all due to lack of -- loss of sales, because we couldn’t send whole

pallets”).      Country Breeze also pointed to evidence that its

Realtree energy drink products were more expensive and had less

prominent store placement than the Realtree-Mello Yello soft drink

“that has the pattern, that has the horns, that has everything

that entails the Realtree brand.”             K. Willman Aug. 31, 2017 Dep.

168:20-169:14, ECF No. 28-12 at 201-02 (noting that convenience

store customers who identify with the Realtree brand would see, at

“eye level,” Realtree branded Mello Yello for 99 cents or a dollar,

compared with Country Breeze’s “product for two for 3.33, or one

for 2.99”); Gyimesi Dep. 175:1-176:18, ECF No. 26-5 at 219-21

(explaining how the Realtree brand resonates with a specific,

brand-loyal audience and why packaging a soft drink in camo dress

similar    to   the   outdoor   energy       drink’s    container   could    cause

customer   confusion).        Country    Breeze’s       Realtree    energy   drink

business ultimately failed.




                                        10
     Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 11 of 22



     It is undisputed that Country Breeze never made any royalty

payments to Realtree.         According to Country Breeze, “sales dropped

immediately” after September 2015, and Country Breeze “was trying

to stay above water just to pay [its] employees.”               J. Willman Dep.

293:5-9.        Country Breeze also never filed any royalty reports

because    it    believed     that   Realtree     “immediately       breached   the

contract” after Country Breeze purchased the License Agreement

from J&M.       Id. at 293:10-15.

                                     DISCUSSION

     Country Breeze brought a breach of contract claim against

Realtree,       asserting   that     Realtree      violated    the    exclusivity

provision of the License Agreement by licensing its intellectual

property    to    Coca-Cola    for    the     Realtree-Mello   Yello    campaign.

Country Breeze also brought a claim against Realtree for fraudulent

inducement.        Realtree    asserts      a   counterclaim   against    Country

Breeze for breach of contract, contending that Country Breeze did

not meet its obligations under the License Agreement.                    Realtree

seeks summary judgment on both of Country Breeze’s claims and on

its breach of contract counterclaim.             Country Breeze seeks partial

summary judgment on its breach of contract claim.                The Court will

address the breach of contract claims together, then the fraudulent

inducement claim.




                                         11
      Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 12 of 22



I.    Breach of Contract Claims

      The   parties    agreed    that    the    License      Agreement    would   be

governed by Georgia law.         Under Georgia law, a breach of contract

claim requires (1) a contract, (2) breach of the contract, and (3)

damages caused by the breach.           See, e.g., Norton v. Budget Rent A

Car Sys., Inc., 705 S.E.2d 305, 306 (Ga. Ct. App. 2010).                    Country

Breeze    claims    that    Realtree    breached     the   License     Agreement’s

exclusivity provision.         Realtree argues that it did not.             Whether

Realtree breached the exclusivity provision hinges on the meaning

of that provision.         Both Country Breeze and Realtree assert that

the   License      Agreement’s    exclusivity        provision    is     clear    and

unambiguous, but they argue that it means different things.

      “The construction of a contract is a question of law for the

court.”     O.C.G.A. § 13-2-1.         But, “[w]here any matter of fact is

involved, the jury should find the fact.”              Id.    “The cardinal rule

of construction is to ascertain the intention of the parties.”

O.C.G.A. § 13-2-3.         “If that intention is clear and it contravenes

no rule of law and sufficient words are used to arrive at the

intention, it shall be enforced irrespective of all technical or

arbitrary rules of construction.”              Id.

      Contract construction involves three steps.                      “First, the

court must decide whether the plain language of the contract is

clear and unambiguous.”          Healthy-IT, LLC v. Agrawal, 808 S.E.2d

876, 882 (Ga. Ct. App. 2017).           “If it is, the contract is enforced


                                         12
     Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 13 of 22



as written according to its plain terms and no further construction

is needed or allowed.”        Id.   “However, if the language used in the

contract is ambiguous, the court must apply the rules of contract

construction to attempt to resolve any ambiguities.”              Id.     “And if

the ambiguities cannot be resolved by applying the rules of

contract construction, then a jury must resolve the issue of what

the ambiguous language means and what the parties intended.”                  Id.

     The    Georgia   courts    define      “ambiguity   to   mean     duplicity,

indistinctness, an uncertainty of meaning or expression used in a

written instrument, and it also signifies being open to various

interpretations.”       Id.    (quoting      Shepherd    v.   Greer,    Klosic   &

Daugherty, 750 S.E.2d 463, 465 (Ga. Ct. App. 2013)).                   “Or to put

it more simply, ‘[a] word or phrase is ambiguous when its meaning

is uncertain and it may be fairly understood in more ways than

one.’”     Id. (alteration in original) (quoting Freund v. Warren,

740 S.E.2d 727, 730 n.4 (Ga. Ct. App. 2013)).

     In this case, there is an ambiguity in the License Agreement

because the exclusivity provision may be fairly understood in more

than one way.     It could mean, as Realtree argues, that Realtree

granted an exclusive license for Country Breeze to use its “Team

Realtree” and “Realtree w/ Antlers” licensed designs on the “Team

Realtree or Realtree w/ Antler Camouflage Beverages,” as well as

a non-exclusive license to use any of the camouflage patterns and

camouflage pattern logos listed on Schedule 1 on those beverages.


                                       13
      Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 14 of 22



Under this interpretation, Realtree cannot allow another company

to use the “Team Realtree” and “Realtree w/ Antlers” licensed

designs on “beverages,” but other licensees can use Realtree’s

other intellectual property, including camouflage patterns and

camouflage   pattern    logos,       on    beverages.           But       another   fair

interpretation is, as Country Breeze argues, that Realtree granted

Country   Breeze   a   license       to    all       of   the   licensed         property

(copyrights, trademarks, and licensed designs listed on Schedule

1) for use in connection with “Team Realtree or Realtree w/ Antlers

Camouflage   Beverages,”      and     that       license        is    exclusive      for

“Exclusive   Beverages”    as    they          are    defined        in    the   License

Agreements, except that pre-2009 licensees could continue to use

the   licensed     property     on        such       beverages.             Under   this

interpretation, Country Breeze can only use the licensed property

(intellectual property listed on Schedule 1) in connection with

its “Team Realtree or Realtree w/ Antlers Camouflage Beverages,”

but Realtree may not allow another company to use that licensed

intellectual property on “Exclusive Beverages” unless that company

is grandfathered in.

      Having concluded that the plain language of the License

Agreement’s exclusivity provision is ambiguous, “the court must

apply the rules of contract construction to attempt to resolve any

ambiguities.”    Healthy-IT, LLC, 808 S.E.2d at 882.                      Country Breeze

contends that one of those rules requires the exclusivity provision


                                          14
     Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 15 of 22



to be construed against Realtree as the drafter of the contract.

The License Agreement, however, was the product of negotiation

rather than a form agreement, and both parties had opportunities

to contribute to the substance of the agreement, including the

exclusivity     provision.             Thus,    this   rule   of   construction   is

unhelpful.     Although the parties pointed to no other canons of

contract construction, the Court considered the statutory rules

listed   in    O.C.G.A.       §    13-2-2        for   “arriving     at   the   true

interpretation of contracts.”                  They likewise do not resolve the

ambiguity.

    Given that the contract remains ambiguous after consideration

of the interpretive canons, the Court may consider extrinsic

evidence to ascertain the parties’ contractual intent.                      Gans v.

Ga. Fed. Sav. & Loan Ass’n, 347 S.E.2d 615, 618-19 (Ga. Ct. App.

1986).   Each party argues that its extrinsic evidence supports the

party’s interpretation of the agreement.

    Country Breeze presented evidence that during the negotiation

process, J&M wanted to nail down what the “exclusive” provision

meant.   Emails between S. Bray & J. Thompson 2 (May 10 & 20, 2011),

ECF No. 26-6 at 3.        Realtree responded that the exclusive was

already defined, and it sent a redline of the “Exclusive Terms”

that said: “Licensee has an exclusive to use the Team Realtree®

logo on beverages for the term of this agreement.                         Exclusive

Beverages     are   defined       as    Carbonated     and    Non-Carbonated    Soft


                                           15
     Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 16 of 22



Drinks, Energy Drinks, Energy Shots, Tea’s [sic], Enhanced Water,

Flavored Water, Liquid Juices, and Liquid Coffee’s [sic].”           Id. at

19, ECF No. 26-6 at 20 (addition underlined, stricken words

strikethrough/italics).     Thus, an earlier draft of the License

Agreement stated that J&M had an exclusive to use the Team Realtree

logo; had that language remained in the License Agreement, it would

have been clear that the exclusive was limited to the Team Realtree

logo and did not extend to any other licensed property on Schedule

1.   But Realtree removed the words “to use the Team Realtree®

logo,” which could be read as meaning that it did not intend to

limit the exclusive to the Team Realtree® logo.       In addition, when

J&M sought assurances that there would “not be competitive [Jordan

Outdoor Energy] licensed beverages (eg Realtree Energy, Realtree

OUtfitters Energy, etc.),” Realtree responded that it authorized

J&M “for an exclusive” on specific types of beverages.         Id. at 3,

ECF No. 26-6 at 4.     Realtree explained that J&M “will have the

exclusive on these specific beverages only; with the exception of

those companies which have been grandfathered in.”             Id.     This

response can be read as meaning that Realtree promised an exclusive

on the licensed property for specific beverages.

     Realtree presented evidence that it sent J&M a letter stating

that during the term of the License Agreement, “any requests

received by Licensor from current or potential new Licensees or

Authorized Manufacturers to add new products or branded logos in


                                   16
      Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 17 of 22



the   beverages*   category   specific   to    Licensor’s   branded     logos

including but not limited to TEAM REALTREE®             will be denied,

excluding those requests received for use of Licensor’s camouflage

patterns and camouflage pattern logos to be used on packaging

and/or containers.”      Letter from N. Sweet to S. Bray (May 27,

2011).   Although this term was not added to the License Agreement,

the letter suggests that Realtree intended—and J&M knew—that the

scope of the exclusive would be limited to “branded logos” and

would not extend to other licensed designs like camouflage patterns

and camouflage pattern logos. But the letter does not define which

licensed property is a “branded logo” and which is a “camouflage

pattern logo,” so it does not conclusively resolve the ambiguity

of which specific copyrights, trademarks, and licensed designs are

covered by the exclusive license.

      A genuine factual dispute exists as to the extrinsic evidence

and its effect on the resolution of the contract ambiguity and the

determination of the parties’ intent.         The present record does not

permit the Court as a matter of law to determine the true intention

of the parties regarding which specific copyrights, trademarks,

and licensed designs were exclusively licensed to J&M/Country

Breeze for use on “beverages” and which ones J&M/Country Breeze

only received a non-exclusive license to use.          A jury must decide

the issue.




                                    17
     Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 18 of 22



     Realtree argues that even if a jury could conclude that the

Realtree-Mello Yello campaign amounted to a breach of the License

Agreement, Country Breeze cannot recover on a breach of contract

claim for two additional reasons: (1) Country Breeze did not

perform its obligation to pay royalties under the License Agreement

and (2) Country Breeze cannot prove damages caused by the Realtree-

Mello Yello campaign.       There is also a genuine fact dispute on

these issues.    Country Breeze pointed to evidence from which a

reasonable juror could conclude that it lost sales because of the

similarly packaged Mello Yello, which was less expensive and had

a more prominent placement in convenience stores.             Country Breeze

also pointed to evidence from which a reasonable juror could find

that the lost sales were so significant that Country Breeze could

not make the minimum royalty payments.          “If the nonperformance of

a party to a contract is caused by the conduct of the opposite

party, such conduct shall excuse the other party from performance.”

O.C.G.A. § 13-4-23.      Accordingly, if the jury determines that the

Realtree-Mello   Yello    campaign    was   a   breach   of    the   License

Agreement, it could also conclude that Country Breeze could not

make the royalty payments due to lack of sales of its energy drink

products and that the lack of sales was caused by the Realtree-

Mello Yello campaign.     Both summary judgment motions regarding the

breach of contract claims are denied.




                                     18
      Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 19 of 22



II.   Fraudulent Inducement Claim

      In addition to its breach of contract claim, Country Breeze

asserts that Realtree fraudulently induced it to enter the asset

purchase agreement with J&M and become the licensee under the

License Agreement.         Country Breeze “must prove five elements in

order to establish the fraud: (1) a false representation made by

the defendant; (2) scienter; (3) an intention to induce the

plaintiff    to    enter    into   a   contract   based   upon       the   false

representation; (4) justifiable reliance by the plaintiff; and (5)

damage to the plaintiff as a result of the fraud.”                   Pinnock v.

Kings Carlyle Club Apartments, LLC, 819 S.E.2d 515, 518 (Ga. Ct.

App. 2018).       Here, Realtree made no representations to Country

Breeze regarding the License Agreement.           Instead, Country Breeze

asserts that Realtree representatives who were at the September

10,   2015   meeting   with    Country   Breeze   and   J&M   knew    that   the

exclusivity of the license was Country Breeze’s “biggest concern”

in buying the energy drink business from J&M, see K. Willman Sept.

26, 2017 Dep. 87:8-14, and that Country Breeze was buying the

business “because nobody else could be the camouflage – Realtree

camouflage drink in the cooler door.”         J. Willman Dep. 303:15-22.

These statements could be construed as putting Realtree on notice

that Country Breeze believed it was getting an exclusive license

to use Realtree’s logos and camouflage patterns on energy drinks




                                       19
      Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 20 of 22



and   soft    drinks.         Neither      Realtree    nor    J&M     corrected      that

impression or disclosed the Realtree-Mello Yello campaign.

      “Suppression of a material fact which a party is under an

obligation to communicate constitutes fraud.                        The obligation to

communicate may arise from the confidential relations of the

parties   or    from    the    particular         circumstances       of     the   case.”

O.C.G.A. § 23-2-53.            There is no contention that Realtree and

Country   Breeze       were    in    a    confidential       relationship.          Thus,

Realtree’s failure to correct Country Breeze’s understanding of

the   License    Agreement          or    disclose    the    Realtree-Mello         Yello

campaign only amounted to fraud if the particular circumstances of

the case required Realtree to communicate this information.                          Such

“particular      circumstances”            only      exist     if      (1)     Realtree

intentionally concealed a fact (2) “for the purpose of obtaining

an advantage or benefit.”                Ga. Real Estate Comm’n v. Brown, 262

S.E.2d 596, 597 (Ga. Ct. App. 1979) (holding that the trial court

did not err in reversing the Georgia Real Estate Commission’s

suspension of an agent’s real estate license based on her failure

to inform a lender that a check for additional earnest money had

bounced because there was no evidence of intent to deceive and no

evidence of any beneficial purpose to the agent).

      Here,    even    if     Realtree      understood       from    James    Willman’s

comments that Country Breeze believed it would receive an exclusive

license to all of the intellectual property listed on Schedule 1


                                            20
      Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 21 of 22



of the License Agreement and then Realtree intentionally concealed

its own interpretation of the License Agreement’s exclusivity

provision and the Realtree-Mello Yello campaign, Country Breeze

did not point to evidence that Realtree did so for the purpose of

obtaining an advantage or benefit.           Country Breeze argues that

Realtree remained silent to ensure that it would receive at least

$75,000 per year in royalty payments from Country Breeze.           But the

License Agreement required J&M to make minimum royalty payments of

at least $75,000 per year, so if Country Breeze had not entered

the asset purchase agreement, then J&M still would have had an

obligation to make at least the minimum royalty payments.           Country

Breeze did not point to evidence suggesting that Realtree would

have been harmed if J&M’s deal with Country Breeze had fallen

through.    A reasonable jury could not conclude from the present

record that Realtree was any better off because of Country Breeze’s

transaction with J&M.       Because Country Breeze has failed to point

to any evidence that Realtree obtained an advantage by remaining

silent, it had no legal duty to communicate its interpretation of

the   License   Agreement    or   the    Realtree-Mello   Yello   campaign.

Without such a duty, Country Breeze’s fraudulent inducement claim

fails.2


2
  Country Breeze acknowledges that two of the remedies it seeks would
only be available if it prevailed on its fraudulent inducement claim:
disgorgement of profits and punitive damages.   Such remedies are not
recoverable under a breach of contract theory, so Country Breeze will
not be permitted to pursue them at trial.


                                        21
       Case 4:18-cv-00172-CDL Document 54 Filed 04/15/20 Page 22 of 22



                                     CONCLUSION

       As discussed above, Country Breeze’s summary judgment motion

(ECF No. 28) is denied.         Realtree’s summary judgment motion (ECF

Nos.   29   &   32)   is   granted    as    to    Country   Breeze’s   fraudulent

inducement claim but otherwise denied.               This action will be placed

on the calendar for the Court’s September trial term.                  The notice

of pretrial conference will be issued in the summer.

       IT IS SO ORDERED, this 15th day of April, 2020.

                                                S/Clay D. Land
                                                CLAY D. LAND
                                                CHIEF U.S. DISTRICT COURT JUDGE
                                                MIDDLE DISTRICT OF GEORGIA




                                           22
